UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)September 13, 2011 MADISON EXPLORATIONS, INC. (Exact name of registrant as specified in its chapter) Nevada (State or other jurisdiction of incorporation) 000-51302 (Commission File Number) Pending (I.R.S. Employer Identification No.) 1100 East 29th Street, Suite 153 North Vancouver, British Columbia, Canada (Address of principal executive offices) V7K 1C2 (Zip Code) Registrant’s telephone number, including area code(206) 202-4519 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. On September 6, 2011, Steven Cozine resigned as the Chief Financial Officer and as a director of Madison. Also, on September 6, 2011, Joseph Gallo consented to and was appointed the Chief Financial Officer of Madison by the board of directors.Mr. Gallo is also the current President and Chief Executive Office of Madison. The board of directors of Madison currently consists of Joseph Gallo as the sole director. Page - 1 Joseph Gallo (51 years old)has been a director and the President of Madison since June 2007.Mr. Gallo developed his managerial skills while moving up the store managerial ranks with Canada Safeway, Ltd., starting as a clerk in 1977, through service as a Team Leader and becoming an Assistant Store Manager and Store Closer, a position which he held until his resignation in 2006.Since 2006, he has devoted his time to developing his residential construction and rehabilitation business (d/b/a “Solid Construction”) that he founded and has run since 1992.In 1986, Mr. Gallo founded Jovic Plasticfacture, to which he assigned the patent for the bicycle brake light that he had invented that incorporated microprocessor technology (“speed indicating light mechanism”).The product was voted the most innovative product of the year by the Vancouver Design Group, was awarded two governmental grants, and the company commercialized the product until 1991.Mr. Gallo’s past experience includes the staking of mineral exploration properties for companies such as US Diamonds Corporation and Atlas Corporation. Mr. Gallo does not hold a directorship in any other reporting company There is no family relationship among the directors or officers. During the last two years, there has been no transaction or proposed transaction that Madison was or is a party to in which Mr. Gallo had or is to have a direct or indirect material interest. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Madison Explorations, Inc. has caused this report to be signed on its behalf by the undersigned duly authorized person. MADISON EXPLORATIONS, INC. Dated:September 13, 2011 By: /s/ Joseph Gallo Joseph Gallo – Director and CEO Page - 2
